
	

114 HR 2776 IH: Carry-On Freedom Act of 2015
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2776
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue regulations with respect to the size standards
			 certain air carriers utilize for carry-on baggage, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Carry-On Freedom Act of 2015. 2.Carry-On baggage (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations to prohibit a covered air carrier from utilizing a size standard with respect to carry-on baggage that reduces, in any manner, the size standard utilized by the carrier on June 8, 2015.
 (b)DefinitionsIn this section, the following definitions apply: (1)Air carrierThe term air carrier has the meaning given that term in section 40102(a) of title 49, United States Code.
 (2)Covered air carrierThe term covered air carrier means any air carrier that charges passengers a fee for checked baggage.  